Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion or incorporation by reference of our report, dated March 17, 2015, with respect to the consolidated balance sheets of MRI Interventions, Inc. and subsidiary (the “Company”) as of December 31, 2014 and 2013 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years then ended, in (i) the Company’s Registration Statement on Form S-8 (No. 333-183382), (ii) the Company’s Registration Statement on Form S-8 (No. 333-191908), and (iii) the Company’s Registration Statement on Form S-1 (No. 333-201471) and the related Prospectus. /s/ Cherry Bekaert LLP Charlotte, North Carolina
